3.58



       OFFICE   OF THE AlTORNEY     GENERAL   OF TEXAS
                           AUSTIN




lionorabla C. E. Maror
county Audlto?
Beoo$doohor CountY
E~O&dOChQS,      I8166

DePr   Xr,   mmrerr
xonor6blo   C. E. XQaver, Pago 2



QntOr8 into the dutlQ6 Of hi6 OfiiOO.after any prfiD(Ll'y
lh o tio n
         at rhlch he r6661V.6 l OfOa r M jo r lt7 $ where86
a ocrndldate for a oountr Oft106     16  not 6~17 olrat6d ant11
the RWro;ber ehotion,   and than     do*6  not t&o  OtfiCQ un-
til the fouOWing faWSr;l.        The FQSU~tant p661bl8 d16-
qualification6 and aonfurioa6 WQ to0 obV1066 to mntion.
SUffiOO it  t0 Day that U6lQW thla 6tatUt6 16 VrlY 01088-
lt followed. rs oould harQ l 6itWtiOa        whrreln a ootint~
o-l!elrzan iai rupavl6lag     e   OOlltWt   Of   hi6   0111   CNIdibaOJ   in
a p r lia allQotio6.
              ry
             ?urther, Article 2598 RQti6.d       CiTil   St6tUt66,
prohibit6 a eandldats fron plaolng      us    nf+m on thr      oftlclal
ballot eioro then once, lxoopt a6 a oandlbat44 for two or
-FQ  Off1066    PrZdttd   by the COIMtitUtiOn.         .

            ArtiClQ   2978, k6V166d Cirli Statuts6. Ofti-
      cial Ballot. "In all eleotlons by the peoplQ,
      th6 VOte.6h611 be by oSfici41 ballot, wtioh 6bdl1
      k, WsbQrSd, 65 QlQOt106 60 guarded and Oonduatbd
      as to detect fraud and pm6elTO        the parity of thr
      ballot. 20 ballot rhall be u8Qd in rotlng’at         lor
      6enwv~1, prlaary or 6pealat llQotlon held to el-
      mot pub110 officsr6,       6ChOt candidatQ6 far OffiC8
      Or deter&m QKIQbtiOM 6Ubllrltted       t0 a VOtO Of thQ
      p~~ople, lXO6pt the official ballot, ~61066 other-
      ~166 authorleed by lmf. . . . Th0 na~43Of nd oao-
      aidat     rball appear more than    One, upon tlZQ OXAT-
      clal ballot,         t       aaamor
      pore ofrioes ~~tttsd         by the con6tltutloa to be
      held W the 6a~~e~ P f -Qna      l l l
                                          ?(~nderscoring ours.)
            Thl6 depertrmnt, in a letter opinion addrerrred
to aa. 8. r. Kauffman, chalrsian or thQ rmmaratia          Eucu-
tiV6 CO&the      Of"IU~l'6Bt    COU6ty,   Taur,:br   thQ Xommble
R. E. ClYhp, A6616tant    Attorney     GenfbS61, ruled 06 thi6 qUSS-
tlon a6 follows:

           *Can this partr h6v6 hi6  naae plaeod 011
      the ballot for thm legl6lature, and also have
      hi6 owm printed on the ballot a6 a 06ndidats
      ior preclrmtahairmn at the 66~1 eleOtion?a
          hftm cltin& hrtic1r 2940,~R,. c. 3. of 9’6X66,
66 (msMW,   drtlals 318, R. 6. S.* ArtiolQ 2978, 8. C. E.,
and Art1018 16, Section @,of the Constitut%on, Yr. may
COnChdQ6 a6 fOlbW6:

             "In via    of the 1ntQrpmtetlon           ot the abOVQ
                                                                    160


Eonorabla C. E. weawr, P6gs    3




     rtatutar aad prorl6Ioa6 of tba Conatltutlo~, and
     ln ammar to yoour~flrrtquestion you are 66Vi64d
     that it 16 our OplnIoa that ao oantlldata can ham
     hl6 namb placed 00 the ballot for two OfrfOO6.'
          a6 agree with the eol;olurloa reached br Era      Gray,
but do not reel tbat Artlolo       16, 26otlon 40, of the Conrtl-
tutlon of th6 state or T0xa6 lppllo6 to such a oa60. 240
Ealk6r v. liop9ln& 226 S. F. 1461 Falkar T. Eobley, 105 S.6.
490; Coy II. ~chnledar,   218 3.   W.   499.

          Thsrrfora, it 16 the oplnloa of thla drpartmnt
that an individual oanpot be a oaadlbate for the oountr
ohalrmanehlp of the Deaocratlc Farty and a aanC1dat.efor
anothzr county sl~otlrs off100 at tha 6aiw tlm.
                                         very truly four6




          APPROVEDJAX 29, 1940